Proceeding pursuant to CPLR article 78 to review a determination of the respondent Acting Commissioner of the Westchester County Department of Hospitals dated February 7, 1991, finding the petitioner guilty of misconduct and insubordination while employed by the Westchester County Medical Center as an X-ray technologist, after a hearing, and suspending him without pay for 15 days.Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.*395There is substantial evidence to support the respondent’s determination that the petitioner was guilty of the misconduct charged (see, Matter of Lahey v Kelly, 71 NY2d 135; Matter of Pell v Board of Educ., 34 NY2d 222; Matter of County of Suffolk v Newman, 173 AD2d 618).With respect to the penalty imposed, the Acting Commissioner’s 15-day suspension of the petitioner’s employment, without pay, is not so disproportionate to the offense so as to be shocking to one’s sense of fairness (see, Matter of Waters v City of Glen Cove, 181 AD2d 783; Matter of Capozzi v New York City Tr. Auth., 176 AD2d 237). Bracken, J. P., Sullivan, Lawrence and Joy, JJ., concur.